Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered. 
Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive. 
Applicant argues that Alexander fails to disclose at least seven lines each feed line having a respective end portion, the respective end portions of each feed line parallel to each other.
However, Abraham teaches an apparatus wherein reactants are flowed through concentric tubes for a reaction (abstract, Fig. 1, paragraph 0028) comprising at least three mutually coaxial pipes each of which delimits at least one annular gap (these gaps are parallel) (these pipes would necessarily include a feed line; abstract, fig. 1). Additionally, see the rejection below for additional rationale. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grob in view of either Abraham (US 2015/0232770) or Watson (US 6352680).
Grob teaches a nozzle mixer with concentric circle feeding tubes and a reaction zone (appears to be able to carry out method of aerosol generator; abstract) comprising a reaction zone (reaction zone meets combustion chamber wherein fuel can be burned with an oxidizing agent in at least one soot particle creating flame; abstract, col. 2, lines 20-30), a fluid feeding device for feeding the fuel and the oxidizing agent into the combustion chamber (the structure of the nozzle mixer including concentric circle nozzles meet this limitation; col. 5, lines 50-60), wherein the fluid feeding device has at least three feed lines each feed line having a respective end portion, the end portions of each feed line are arranged parallel to each other so that at least three fluids of different types can be introduced into the combustion chamber unmixed and in parallel inflow direction (fig. 4, #, 1, 2, 7; col. 5, lines 50-60).
Regarding the material worked upon therein by the apparatus (i.e. generating soot), these limitations do not appear to limit the apparatus. See MPEP 2115. Therefore, it appears that the apparatus of Grob meets the limitations of the apparatus of the claimed invention. 
Grob fails to teach that the fluid feeding device has at least seven feed lines each feed line having a respective end portion.
Abraham teaches an apparatus wherein reactants are flowed through concentric tubes for a reaction (abstract, Fig. 1, paragraph 0028) comprising at least three mutually coaxial pipes each of which delimits at least one annular gap (these gaps are parallel) (these pipes would necessarily include a feed line; abstract, fig. 1).
Additionally, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 (VI) (B). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide at least three mutually coaxial pipes each of which delimits at least one annular gap (these pipes would necessarily include a feed line) in Grob in order to provide a configuration known in the art as taught by Abraham and because the mere duplication of parts has no patentable significance unless a new and unexpected result is produce.
Additionally, the range of more than three taught by Abraham overlaps with the claimed range of at least seven. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I). Therefore, the range of Abraham renders obvious the claimed range. 
Watson teaches an apparatus wherein reactants are flowed through concentric tubes for a reaction (abstract) comprising at least one flow of a first gas, at least one flow of a second gas, at least one flow of a third gas, at least one flow of a fourth gas to an outlet (these outlets are parallel, see e.g. fig. 2, #32) (flow appears to necessitate a feed line, abstract, col. 8, lines 13-33) for the purpose of permitting adjustment of gas flows (col. 4, lines 20-35).
Additionally, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 (VI) (B). 
Therefore, it would have been obvious to one of ordinary skill in the art to provide at least one flow of a first gas, at least one flow of a second gas, at least one flow of a third gas, at least one flow of a fourth gas (flow appears to necessitate a feed line) in Grob in order to permit adjustment of gas flows as taught by Watson and because the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Additionally, the range of at least one of each feed taught by Watson overlaps with the claimed range of at least seven. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05 (I). Therefore, the range of Watson renders obvious the claimed range. 
Regarding claims 3, 5, 9, 10, 11, Grob teaches that the respective outlets of the feed lines are located at a same height with respect to an inflow direction and coaxially in one another (packing density that is great as possible) (fig. 4, #, 1, 2, 7; col. 5, lines 50-60).
Regarding claims 6-7; Grob teaches four feed lines wherein multiple materials are fed through the feed lines (air, fuel, oxygen; col. 5, lines 50-60). Additionally, the materials fed into the feed lines of first fuel, second fuel (claim 6) and oxidizing gas, reactive or inert gas (claim 7) do not appear to limit the apparatus. See MPEP 2115. Additionally, it appears that each of the feed lines of Grob are connected to fluid containers as the feed lines flow a material into the nozzle (i.e. the material must necessarily come antecedent container).
Regarding claim 8, Grob teaches that the fluid flow rate can be set for each of the lines by a regulator (col. 1, lines 35-45).
Regarding claim 12, Abraham teaches that at least three mutually coaxial pipes each of which delimits at least one annular gap (abstract, Fig. 1, paragraph 0028). As each feed line would delimit an annular gap, it appears that each annular gap is uniformly distributed around the circumference. Watson teaches that all of the end portions are arranged uniformly around the circumference (evenly spaced) (see e.g. fig. 2, col. 8, lines 30-55)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735